DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks over the previous rejection of record as well as the previous claim interpretation. The Examiner believes the most recent amendments help clarify the Applicant’s claimed invention, and has therefore withdrawn the previously presented claim interpretation with respect to claim 1.
However, with respect to the Applicant’s arguments/remarks of the prior art of record, the Examiner respectfully disagrees. As best understood by the Examiner, the main point of contention appears to be with respect to claimed controller and how said controller is to be configured such that a first and second switch may be controlled in conjunction with a battery heating mode. The Applicant states that the teachings of Uemura fail to teach the required first and second switch control as claimed. However, the Examiner would like to note that figure 3 of Uemura was previously relied upon, in its entirety. Figure 3 of Uemura is directed towards a flowchart showing the operation of heating control by an electronic control unit as shown within figure 1. As previously discussed, switches IGBT16b1 and 16b2 are relied upon to teach the first and second switches as claimed, respectively. As presented within figure 3 of Uemura, various steps are performed so as to control the various switches via the ECU 50. While various 
With respect to the Applicant’s arguments/remarks over the combination of the prior art of record failing to teach the claims in their entirety, the Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is further reminded that, “A person of ordinary skill in the art is also a person of ordinary creativity, not KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. It is within reason to take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396 (MPEP §2141.03 I). In this instance, the Examiner believes that one of ordinary skill in the art, when presented with the teachings of the prior art of record, would be well versed in the nuances of utilizing a current sensor in conjunction with a plurality of sensors so as to acquire various operational parameters associated with the system, so as to thereby establish a more robust, protected, and efficient system. For these reasons, inter alia, the Examiner believes the prior art of record, when taken in consideration in its entirety, and in combination, reads upon the current claim language, and that the previous rejection of record should remain upheld. An updated action is presented below to address the most recent amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (U.S. Patent Publication Number 2011/0298427) in view of Sone (U.S. Patent Publication Number 2019/0123656).
 Regarding Claim 1:
Uemura et al. discloses a battery heating device comprising: a capacitor connected in parallel between a battery and a load that is electrical (Fig. 1, capacitor 36 connected in parallel between battery 14 and electric motor 12, and their related discussion; see, for example, paragraphs 0021-0023 and 0031); a reactor connected to the capacitor (Fig. 1, reactor 16a connected to capacitor 36, and their related discussion), the reactor being connected between the battery and the load, wherein the reactor is located closer to the battery than the capacitor (Fig. 1, reactor 16a connected closer to the battery 14 than the load 12 as shown); a first switch connected to a terminal on the load side of the reactor, and to one terminal of the capacitor (Fig. 1, IGBT 16b1 connected between the reactor 16a and load 12, as well as to a first terminal of capacitor 36, i.e. line 24b, as shown); a second switch connected to a terminal on the load side of the reactor, and to another terminal of the capacitor (Fig. 1, IGBT 16b2 connected between the reactor 16a and load 12, as well as to a second terminal of capacitor 36, i.e. line 26b, as shown); a controller configured to control an ON/OFF state of the first switch and the second switch (Fig. 1, ECU 50 for controlling IGBTs 16b1 and 16b2, and their related discussion; see, also figures 3-5, 8 etc., as well as paragraphs 0050-0054, 0063-0064, 0080, 0097, etc. which discuss ON/OFF control of the switching elements 16b1, and 16b2); wherein when the controller determines that a battery heating mode control execution condition is satisfied including a condition on a parameter related to a (Fig.’s 3 and 8, ECU 50, steps S12, S10, S102, S100, and their related discussion; see, for example, paragraphs 0043-00047, 0087-0090, 0097, etc.), the controller is configured to perform battery heating mode control including a first control of turning OFF the first switch and turning ON the second switch when a current value becomes substantially zero from a state where a direction of the reactor current is a direction of flowing from the load side to the battery side  (Fig.’s 3 and 8, ECU 50, steps S14, S104, and their related discussion; see, for example, paragraphs 0043-00047, 0087-0090, 0097, etc.; while Uemura fails to teach a current sensor for sensing a direction of current flowing in the reactor, Uemura teaches monitoring of a state of charge, i.e. charging or discharging of the battery, and subsequent control over IGBTs so as to control said flow of current to and from the battery, see for example, steps S34, S24, S26, S20, S112, S110, etc., paragraphs 0046-0049, 0082, etc.). While Uemura discloses voltage and current sensors within the system, Uemura fails to teach a current sensor configured to detect a direction and a current value of a reactor current flowing in the reactor.
However, Sone discloses a reactor connected to the capacitor, the reactor being connected closer to the battery than the capacitor between the battery and the load (Fig. 1, reactor L connected to battery 1, capacitor C2, and their related discussion); a first switch connected to a terminal on the load side of the reactor, and to one terminal of the capacitor (Fig. 1, transistor Q2 and its related discussion); a second switch connected to a terminal on (Fig. 1, transistor Q1 and its related discussion); a controller configured to control an ON/OFF state of the first switch and the second switch (Fig. 1, ECU 5 for controlling switches Q1 and Q2, and their related discussion; see, for example, paragraphs 0034, 0039, etc.); and a current sensor configured to detect a direction and a current value of a reactor current flowing in the reactor (Fig. 1, current sensor 35 and its related discussion; see, for example, paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Uemura to include a current sensor configured to detect a direction and a current value of a reactor current flowing in the reactor, as taught within Sone, so as to establish a more robust sensing system capable of monitoring and detecting the current flow within the system across the reactor in a similar manner to the monitoring the current delivered to and from the battery of the system.
Regarding Claim 2:
Modified Uemura teaches the limitations of the preceding claim 1. Modified Uemura further discloses wherein the battery heating mode control includes a second control of turning ON the first switch and turning OFF the second switch when a current value of the reactor current becomes larger than a set value in a state where a direction of the reactor current is a direction of flowing from the battery side to the load side (Uemura: Fig.’s 1, 3-5, 8, ECU 50 controlling IGBTs 16b1 and 16b2, and their related discussion; see, for example, the discussion in regards to control over the IGBTs so as to complete charging of said battery)
Regarding Claim 3:
Modified Uemura teaches the limitations of the preceding claim 2. Modified Uemura further discloses wherein the controller is configured to alternately and repeatedly perform the first control and the second control (Uemura: Fig. 1, ECU 50 for controlling IGBTs 16b1 and 16b2, and their related discussion; see, also figures 3-5, 8 etc., as well as paragraphs 0050-0054, 0063-0064, 0080, 0097, etc. which discuss ON/OFF control of the switching elements 16b1, and 16b2).
Regarding Claim 4:
Modified Uemura teaches the limitations of the preceding claim 2. Modified Uemura further discloses wherein the reactor, the first switch, and the second switch form a voltage converter (Uemura: Fig. 1, reactor 16a, IGBTs 16b1 and 16b2 forming converter 16, and their related discussion).
Regarding Claim 5:
Modified Uemura teaches the limitations of the preceding claim 1. Modified Uemura further discloses a sensor configured to acquire a parameter related to a temperature of the battery (Uemura: Fig. 1, temperature sensor 48 and its related discussion; see, for example, paragraph 0038).
Regarding Claim 6:
Modified Uemura teaches the limitations of the preceding claim 5. Modified Uemura further discloses wherein the sensor is a temperature sensor configured to detect a temperature of the battery (Uemura: Fig. 1, temperature sensor 48 and its related discussion; see, for example, paragraph 0038), and a condition on a parameter related to a temperature of the battery is a condition that a temperature detected by the temperature sensor is equal to or less than a predetermined value (Uemura: Fig.’s 1, and 6-7, temperature sensor 48 and its related discussion; see, for example, paragraphs 0038, 0101-0102, claim 7, etc. which disclose heating control so as to operate the system to heat the battery to a desired characteristic set beforehand).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836